El-Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En este caso el apelado fue acusado ante la corte municipal de explotar una banca clandestina de boli-pool en vio-lación de la ley. Fue convicto y apeló a la corte de distrito. En ésta radicó una moción para eliminar evidencia consis-tente de cierta cantidad de boletos, libretas, lápices y otros objetos que según se alega fué obtenida por el Pueblo por *466medio de un allanamiento ilegal de sn hogar. Después de una vista, la corte de distrito declaró con lugar la moción y ordenó la devolución al acusado de los citados objetos. El Fiscal de Distrito apeló de dicha resolución.
El acusado ha solicitado que se desestime la apelación por el fundamento de que la resolución en cuestión no es apelable. El Fiscal de esta Corte admitió en el informe oral que no hay ninguna disposición en el artículo 348 del Código de Enjuiciamiento Criminal que autorice al Pueblo a apelar de una resolución de esta naturaleza. Un estudio de ese ar-tículo revela que no autoriza una apelación de la resolución aquí envuelta. Véase Pueblo v. Pagán, 44 D.P.R. 240.

La moción de desestimación será declarada con lugar.

El Juez Asociado Sr. De Jesús no intervino.